Citation Nr: 1611255	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the thoracolumbosacral spine.

2. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and degenerative joint disease of the cervical spine, status post fusion with retained hardware.

3. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left shoulder.

4. Entitlement to an increased initial compensable rating for status post meniscal repair and debridement of the left knee, evaluated as 0 percent prior to February 9, 2015, and 10 percent thereafter.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 until March 2011. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. The claims were subsequently transferred to the RO in Phoenix, Arizona.

The issues of total disability rating based upon individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's degenerative joint disease of the thoracolumbosacral spine has been manifested by flexion more than 60 degrees, with no objective evidence of ankylosis, and no incapacitating episodes.

2. The Veteran's degenerative disc disease and degenerative joint disease of the cervical spine, status post fusion with retained hardware has been manifested by forward flexion greater than 30 degrees as well as a combined range of motion greater than 170, with no objective evidence of ankylosis, no incapacitating episodes, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

3. The Veteran's degenerative joint disease of the left shoulder has been manifested by forward flexion at 115, abduction at 110 degrees, internal rotation at 90 degrees, and external rotation at 20 degrees.

4. The Veteran's status post meniscal repair and debridement of the left knee has been manifested by pain, range of motion of 0 to 125 degrees of flexion and 125 to 0 degrees of extension, with no ankylosis or instability.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the thoracolumbosacral spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

2. The criteria for an initial rating in excess of 10 percent for disc disease and degenerative joint disease of the cervical spine, status post fusion with retained hardware have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

3. The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the left shoulder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5203.

4. The criteria for an increased initial rating of 10 percent, and no higher, for status post meniscal repair and debridement of the left knee have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in November 2010. 

VA also has a duty to assist the Veteran in the development of the claim. The claims file contains STRs, medical records, and correspondence. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Veteran was provided VA examinations in January 2011 and February 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination obtained in this case is more than adequate, as it provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2015), see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59(2015). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Degenerative joint disease of the thoracolumbosacral spine

The Veteran's service-connected degenerative joint disease of the thoracolumbosacral spine has been rated as 10 percent disabling under Diagnostic Code 5237. 38 C.F.R. § 4.71a (2015). 

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015). Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome (IVDS) may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

A VA medical examination was obtained in January 2011. The VA examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 120 degrees, extension from 0 to 40 degrees, right lateral flexion from 0 to 30 degrees, and left lateral flexion from 0 to 40, lateral rotation bilaterally at 45 degrees. The examination report reflects no additional range of motion loss on repetition in any of the above movements. The examination notes subjective complaints of constant dull pain in the mid-lower back which becomes sharp with prolonged sitting, standing, or walking.

The Veteran was provided a VA medical examination in February 2015. The examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 70 degrees, extension from 0 to 20 degrees, lateral flexion on both right and left from 0 to 20 degrees, and lateral rotation on both right and left 0 to 20. The examination reflected the Veteran's range of motion on repetition was unchanged. Additionally, the examination reflected the Veteran's thoracolumbar had no guarding or muscle spasms resulting in abnormal gait or abnormal contour, normal strength, no muscle atrophy, no ankylosis, or incapacitating episodes in connection with intervertebral disc syndrome. The examination noted the Veteran's back precludes him from laborious jobs or lifting over ten pounds repetitively. 

Since the Veteran's thoracolumbosacral spine demonstrated a forward flexion greater than 60 degrees as well as a combined range of motion greater than 120; a rating exceeding 10 percent is not warranted under DC 5237. Additionally, a higher rating exceeding 10 percent is not warranted as the competent credible evidence does not indicate that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Degenerative joint disease of the cervical spine, status post fusion with retained hardware

The Veteran's service-connected degenerative joint disease of the cervical spine, status post fusion with retained hardware, has been rated as 10 percent disabling under Diagnostic Code 5237. 38 C.F.R. § 4.71a (2015).

The general rating formula provides a 20 percent disability rating for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent disability rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

A VA medical examination was obtained in January 2011. The VA examination reflected the Veteran's cervical spine had a forward flexion from 0 to 70 degrees with objective pain at 70 degrees, extension from 0 to 60 degrees, right lateral flexion from 0 to 35 degrees, and left lateral flexion from 0 to 25, lateral rotation bilaterally at 80 degrees and objective pain at 45 degrees bilaterally. The examination report reflects no tenderness or crepitus. The examination notes subjective complaints of stiffness in the morning, pain with hyperextension, constant dull pain in the neck, sharp pain with sudden movements, and no radiating pain.

The Veteran was provided a VA medical examination in February 2015. The examination reflected the Veteran's cervical spine had a forward flexion from 0 to 70 degrees, extension from 0 to 60 degrees, lateral flexion bilaterally from 0 to 20 degrees, lateral rotation bilaterally from 0 to 25 degrees bilaterally with objective pain on movement. The examination reports the Veteran with a diagnosis of IVDS of the cervical spine; however, the Veteran has not been prescribed bed rest within the past 12 months. The examination further noted that the veteran's cervical spine precludes him from repetitive side to side movement of the neck or lifting over ten pounds. 

Since the Veteran's cervical spine demonstrated a forward flexion greater than 30 degrees as well as a combined range of motion greater than 170; a rating exceeding 10 percent is not warranted under DC 5237. Additionally, a higher rating exceeding 10 percent is not warranted as the competent credible evidence does not indicate that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

The Board notes that the Veteran is currently in receipt of a separate 10 percent rating residual scarring associated with the Veteran's cervical spine. The veteran's scar has been rated under Diagnostic Code 7800. 38 C.F.R. § 4.118 (2015).

A February 2015 VA examination reflects that the Veteran has scar located on his neck and measures at 3cm. in length and 8cm. in width. The scar is neither painful nor unstable. As the evidence does not reflect that the Veteran's scar has visible or palpable tissue loss with either gross distortion or symmetry; a rating in excess of 10 percent for residual scarring associated with the Veteran's cervical spine is not warranted. 

Degenerative joint disease of the left shoulder.

The Veteran's service-connected degenerative joint disease of the left shoulder, has been rated as 10 percent disabling under Diagnostic Code 5203. 38 C.F.R. § 4.71a (2015).

A VA medical examination was obtained in January 2011. The VA examination reflected the Veteran's left shoulder had a forward flexion at 160 degrees with, extension at 40 degrees, abduction at 180 degrees, internal rotation at 90 degrees, and external rotation at 20 degrees. The examination report reflects no additional range of motion loss on repetition. Additionally, the examination report noted no crepitus or effusion. The examination notes subjective complaints of limitation on raising left arm followed by the loss of feeling, and dull pain which becomes sharp with reaching and lifting

The Veteran was provided a VA medical examination in February 2015. The VA examination reflected the Veteran's left shoulder had a forward flexion at 115, abduction at 110 degrees, internal rotation at 90 degrees, and external rotation at 20 degrees. The examination report reflects no additional range of motion loss on repetition. Additionally, the examination report noted no ankylosis or recurrent dislocation of the scapulohumeral joint. The examination further noted that the Veteran's left shoulder precludes him from laborious jobs or lifting overhead of over 5 pounds.

The evidence does not demonstrate that the Veteran's degenerative joint disease of the of the left shoulder is manifested by x-ray evidence involving two or more major joints or more minor joint groups with occasional incapacitating exacerbations; limited motion of the arm at shoulder level; limited motion of the arm midway between the side and shoulder level; recurrent dislocation of the scapulohumeral joint with frequent episodes of guarding movements only at the shoulder level; malunion of the humerus with moderate deformity; dislocation of the clavicle or scapula; nonunion of the clavicle or scapula with loose movement; or limited motion of the arm at shoulder level. As such, a rating in excess of 10 percent disabling is not warranted.

The Board notes that the Veteran is currently in receipt of a noncompensable rating residual scarring associated with the Veteran's left shoulder. The Veteran's scar has been rated under Diagnostic Code 7805. 38 C.F.R. § 4.118 (2015).

A February 2015 VA examination reflects that the Veteran has 5 scars located on his left shoulder with each measuring at 1cm. in length and 1 cm. in width. The scars are neither painful of unstable. As the evidence does not reflect that the Veteran's scars are pain, unstable, or superficial and nonlinear covering an area of 929 sq. cm, a compensable rating for scars associated with the veteran's left shoulder is not warranted. 

Status post meniscal repair and debridement of the left knee

The Veteran's service-connected status post meniscal repair and debridement of the left knee, was rated as noncompensable under Diagnostic Code 5260, effective March 24, 2011. 38 C.F.R. § 4.71a (2015). The Veteran was subsequently provided a 10 percent rating effective February 9, 2015. The following diagnostic codes provide the criteria pertinent to knee disabilities:

DC 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees. A 10 percent rating is warranted for leg flexion limited to 45 degrees. A 20 percent evaluation is for leg flexion limited to 30 degrees. A 30 percent evaluation is for leg flexion limited to 15 degrees. 

DC 5261 provides a noncompensable rating when leg extension is limited to 5 degrees. A 10 percent rating is warranted for leg extension limited to 10 degrees. A 20 percent evaluation is for leg extension limited to 15 degrees. A 30 percent evaluation is for leg extension limited to 20 degrees. A 40 percent evaluation is for leg extension limited to 30 degrees. A 50 percent evaluation is for leg extension limited to 45 degrees. 

In VAOPGCPREC 9 - 2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25. 

Instability of the Knee

Instability of the knee and limitation of motion of the knee are two separate disabilities. As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding. See VAOPGCPREC 23-97. DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply. See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment. A 20 percent evaluation is warranted for moderate knee impairment. A 30 percent evaluation is warranted for severe knee impairment. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

In rating the Veteran's left knee disability, the Board has considered the Veteran's subjective complaints and the objective findings on examinations.

A rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524   (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).The medical evidence reflects that the Veteran's left knee range of motion is at least 0 to 125 degrees, the evidence is against a finding of ankylosis; thus, a rating under DC 5256 is not warranted. (See February 2015 VA medical examination).

The objective medical evidence within the claims folder reflects the Veteran's left knee stability is within normal limits. (See January 2011and February 2015 VA medical examination). Additionally, the February 2015 VA medical examination reflects no evidence of subluxation of the Veteran's left knee. 

The Veteran would be entitled to a rating under DC 5257 if the evidence reflected that he had severe, moderate, or slight recurrent subluxation or lateral instability. The evidence of record, as discussed above, is against a finding that the Veteran has had recurrent subluxation or lateral instability.

Joint instability can be objectively diagnosed upon clinical examination. The clinical evidence of record, noted above, is against a finding of such instability as the record indicates no laxity or instability within the Veteran's left knee. Thus, a separate compensable rating under DC 5257 is not warranted.

A rating under DC 5258 is not warranted because the evidence does not reflect dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. 

A rating under DC 5259 is not warranted because the evidence does not reflect symptoms in regard to the semilunar cartilage of the Veteran's left knee.

The January 2011 VA examination report reflects that the Veteran has 0 to 140 range of motion within his left knee with no additional range of motion loss on repetition. The examination further noted normal knee strength, no instability, no subluxation, and no deformity in the Veteran's left knee. Lastly, the examination reported reflects the Veteran's left knee with sharp pain on movement and mild to moderate effects on usual daily activities.

A February 2015 VA medical examination reflects 0 to 125 degrees of flexion and 125 to 0 degrees of extension for the Veteran's left knee with no additional range of motion loss on repetition. The examination report reflects no ankylosis or instability. The examination report noted pain on palpation and a diagnosis of degenerative joint disease. 

A rating in excess of 10 percent under DC 5260 is not applicable, as the Veteran does not experience functional loss to a degree that would warrant a rating under this code. The clinical evidence reflects that the Veteran has at least 0 to 125 range of motion in regard to his left leg flexion.

A rating under DC 5261is not applicable, as the Veteran does not experience functional loss to a degree that would warrant a rating under this code. The clinical evidence reflects that the Veteran has a full range of motion in regard to left leg extension.

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

Based on the above, an initial rating of 10 percent for the Veteran's left knee disability is warranted. However, the Board finds that the evidence does not demonstrate that the Veteran's left knee disability warrants a rating in excess of 10 percent during the appeal period. 

As noted, effective February 9, 2015, the Veteran is in receipt of a 10 percent evaluation for his left knee under 38 C.F.R. § 4.59, which provides the minimum compensable rating for joints that are found to be painful. Based on the January 2011 medical evidence reflecting pain on motion and mild to moderate effects on usual daily activities, an initial compensable rating is warranted based upon pain.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

The Board notes that the Veteran is currently has 5 scars associated with his service connected left knee. The scars are superficial and linear and are neither painful nor unstable. (See February 2015) As such, a compensable rating for scarring associated with the Veteran's left knee is not warranted. 38 C.F.R. § 7804, 7805.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's disabilities are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's disabilities symptomatology.

Moreover, the evidence does not reflect that the Veteran's disabilities have met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the thoracolumbosacral spine is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and degenerative joint disease of the cervical spine, status post fusion with retained hardware is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left shoulder is denied.

Entitlement to an increased initial rating of 10 percent, and no higher, for status post meniscal repair and debridement of the left knee is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 .").

The claims folder reflects that the some of the Veteran's service-connected disabilities preclude him from certain laborious duties. Additionally, the Veteran has alleged of his inability to work due to his service-connected disabilities. However, the claims folder reflects that in addition to the service-connected disabilities on appeal, the Veteran is also service-connected for migraine headaches and an anxiety disorder. In this particular instance, without an adequate examination addressing the functional limitations/restrictions attributable to the Veteran's service-connected disabilities, meaning all of them, the Board does not have the information needed to appropriately decide the TDIU claim. The Board finds that an examination assessing the severity and occupational impairments of the Veteran's service-connected disabilities is necessary to decide the issue of entitlement to TDIU. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for his service-connected disabilities, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.

2. Thereafter, schedule the Veteran for a VA mental health examination with an appropriate clinician to determine the current severity of his anxiety disorder. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported.

The examiner should also discuss how the Veteran's service-connected anxiety disorder causes an occupational functional impairment. In this regard, discussion of the types of jobs the Veteran could/could not maintain would be of great use. Any opinion should include a complete rationale.

3. Once the mental health examination has been completed, obtain a VA medical opinion in regard to the claim for TDIU claim. The claims file, to include all newly associated evidence, should be made available for the examiner to review and the opinion should reflect that such review was accomplished. All pertinent findings should be reported. The examiner must opine as to what impairment, if any, the Veteran's service connected disabilities, to include his anxiety disorder, have on physical and sedentary employment. In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


